DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 0723/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






s 1, 6, 9-11, 17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Le Calvez (US 20160177710) in view of Saito (US 20110319768).
Regarding claim 1, Le Calvez teaches a method of borehole logging (Abstract; [0003-0004, 0017, 0022-0023, 0025 and 0032]) in a borehole (16; Figure 3; [0020]) intersecting the earth formation (14; Figure 3; [0020]) using a borehole tool (26; Figure 1 and 3), the method comprising: generating ([0032]) an ultrasonic beam (72; [0032; Figure 3]) with the borehole tool (emitter 68 of acoustic logging tool 26 will produce/generate the acoustic wave 72; [0032]); using a receiver (70; Figure 3) to generate measurement information ([0023, 0025]) responsive to an ultrasonic signal caused by the ultrasonic beam (receiver 70 will output information due to the sensed acoustic beam; where the output of the transducer 70 is used to determine the presence of solids, liquids or gases in the casing; [0017, 0023, 0025 and 0032]); and estimating a parameter of interest from the measurement information (the output of the receiver 70 will contain data which is sent to the system 38, where the system 38 will determine the presence of solids, gas and liquids in the cement by using a solid-liquid-gas model map such as an acoustic impedance map and create images based on the acoustic measurements to enable determination of solids, liquids and gases in the cement casing; [0017 and 0025]).
Le Calvez teaches the ultrasonic beam but does not expressly teach adjusting a focus for the ultrasonic beam using a variable focus lens assembly including a lens, comprising: adjusting the variable focus lens assembly to modify a focal parameter of the lens by altering a curvature of the lens.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Saito’s variable focus lens assembly and associated focusing and adjustment of ultrasonic beam to be done to Le Calvez’s ultrasonic beam in order to alter the focal point of the beam and subsequently linearly focus the ultrasonic bean over a wide range so that a high resolution image is obtained (See Saito [0037 and 0052]).

Regarding claim 6, the combination of Le Calvez and Saito teach wherein adjusting the focus for the ultrasonic beam ([0073, 0077-0078, 0081 and 0090-0093]: Saito) focuses the ultrasonic beam ([0073, 0077-0078, 0081 and 0090-0093]: Saito) with a focal zone (See Figure 3: Saito) at the borehole wall (See Figure 3: Le Calvez) configured to produce a beam spot size ([0090-0094]; altering the focal distance will result in the beam having a selected diameter and beam spot size: Saito) of a selected diameter (See Figure 3: Saito).



Regarding claim 9, the combination of Le Calvez and Saito teaches adjusting the focus for the ultrasonic beam ([0073, 0077-0078, 0081 and 0090-0093]: Saito) in substantially real-time ([0100 and 0129]: Saito).

Regarding claim 10, Le Calvez teaches wherein the borehole tool (26; Figure 1 and 3) is a borehole imaging tool ([0017 and 0037]) and the parameter of interest is a borehole image (the output of the receiver 70 will contain data which is sent to the system 38, where the system 38 will determine the presence of solids, gas and liquids in the cement by using a solid-liquid-gas model map such as an acoustic impedance map and create images based on the acoustic measurements to enable determination of solids, liquids and gases in the cement casing; [0017 and 0025]).

Regarding claim 11, Le Calvez teaches an apparatus (26 and 38; Figures 1 and 3) for borehole logging (Abstract; [0003-0004, 0017, 0022-0023, 0025 and 0032]) in a borehole (16; Figure 3; [0020]) intersecting the earth formation (14; Figure 3; [0020]), the apparatus (26 and 38) comprising: a borehole tool (emitter 68 of acoustic logging tool 26 will produce/generate the acoustic wave 72; [0032]) configured to generate ([0032]) an ultrasonic beam (72; [0032]; Figure 3), the borehole tool (26) comprising: a receiver (70; Figure 3) configured to generate measurement information ([0023, 0025])  responsive to an ultrasonic signal caused by the ultrasonic beam (receiver 70 will output information due to the sensed acoustic beam; where the output of the transducer 70 is used to determine the presence of solids, liquids or gases in the casing; [0017, 0023, 
Le Calvez teaches the ultrasonic beam but does not expressly teach a variable focus lens assembly including a lens and configured to adjust a focus for the ultrasonic beam by adjusting the variable focus lens assembly to modify a focal parameter of the lens by altering a curvature of the lens.
However, Saito teaches a variable focus lens assembly (100; Figure 3; [0073, 0077-0078 and 0080-0081]) including a lens (120; Figure 3; [0078]) and configured to adjust a focus ([0073, 0077-0078, 0081 and 0090-0093]) for the ultrasonic beam ([0073, 0077-0078, 0081 and 0090-0093]) by adjusting the variable focus lens assembly (0073, 0077-0078, 0081 and 0090-0093) to modify a focal parameter ([0078, 0081 and 0090-0094]) of the lens (120) by altering a curvature (curvature radius of element 120 is changed; [0090-0094]) of the lens (120).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Saito’s variable focus lens assembly and associated focusing and adjustment of ultrasonic beam to be done to Le Calvez’s ultrasonic beam in order to alter the focal point of the beam and subsequently linearly 

Regarding claim 17, the combination of Le Calvez and Saito teach wherein the variable focus lens assembly (100; Figure 3; [0073, 0077-0078 and 0080-0081]: Saito) is configured to focus the ultrasonic beam ([0073, 0077-0078, 0081 and 0090-0093]: Saito) with a focal zone (See Figure 3: Saito) at a wall of the borehole (See Figure 3: Le Calvez) configured to produce a beam spot size ([0090-0094]; altering the focal distance will result in the beam having a selected diameter and beam spot size: Saito)  of a selected diameter (See Figure 3: Saito).

Regarding claim 20, the combination of Le Calvez and Saito teaches wherein the variable focus lens assembly (100; Figure 3; [0073, 0077-0078 and 0080-0081]: Saito) is configured to adjust the focus for the ultrasonic beam ([0073, 0077-0078, 0081 and 0090-0093]: Saito) in substantially real-time ([0100 and 0129]: Saito).

Regarding claim 21, Le Calvez teaches wherein the borehole tool (26; Figure 1 and 3) is a borehole imaging tool ([0017 and 0037]) and the parameter of interest is a borehole image (the output of the receiver 70 will contain data which is sent to the system 38, where the system 38 will determine the presence of solids, gas and liquids in the cement by using a solid-liquid-gas model map such as an acoustic impedance map and create images based on the acoustic measurements to enable determination of solids, liquids and gases in the cement casing; [0017 and 0025]).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Le Calvez and Saito in further view of D’Angelo (US 20140177388).
Regarding claim 7, the combination of Le Calvez and Saito teach adjusting the focus of the ultrasonic beam but is silent to adjusting the focus in dependence upon an environmental condition, the environmental condition comprising at least one of: i) standoff between the borehole tool and a wall of the borehole; and ii) borehole annulus conditions.
However, D’Angelo teaches adjusting the focus in dependence upon an environmental condition ([0030 and 0032]), the environmental condition ([0030 and 0032]) comprising at least one of: i) standoff between the ultrasonic imaging tool and a wall of the borehole ([0030 and 0032]); and ii) borehole annulus conditions ([0032]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use D’Angleo’s teaching of adjusting the beam based on the environmental conditions on Le Calvez and Saito's ultrasonic beam in order to use obtained image to determine the presence of fractures in the borehole wall and to adequately focus the beam at short standoff distances between the borehole wall and the transducer where it has been known to unfocus the beam (See D’Angelo [0002 and 0004]).



Regarding claim 18, the combination of Le Calvez and Saito teach the variable focus assembly adjusting the focus of the ultrasonic beam but is silent to adjust the focus in dependence upon an environmental condition, the environmental condition comprising at least one of: i) a standoff between the borehole tool and a wall of the borehole; and ii) a borehole annulus condition.
However, D’Angelo teaches adjust the focus in dependence upon an environmental condition ([0030 and 0032]), the environmental condition ([0030 and 0032]) comprising at least one of: i) standoff between the ultrasonic imaging tool and a wall of the borehole ([0030 and 0032]); and ii) borehole annulus conditions ([0032]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use D’Angleo’s teaching of adjusting the beam based on the environmental conditions on Le Calvez and Saito's ultrasonic beam in order to use obtained image to determine the presence of fractures in the borehole wall and to adequately focus the beam at short standoff distances between the borehole wall and the transducer where it has been known to unfocus the beam (See D’Angelo [0002 and 0004]).

Claims 2-5 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Le Calvez and Saito in further view of Rohwedder et al. (US 4,718,421; hereinafter “Rohwedder”).


	The combination of Le Calvez and Saito teach the modification of the focal parameter and altering the curvature of the lens but does not expressly teach changing an amount of at least one fluid between the lens and the transducer assembly to alter the curvature of the lens.

	However, Rohwedder teaches changing an amount of at least one fluid (Column 3, Lines 18-23) between the lens (9; Figure 1) and the transducer assembly (1 and 4-5; Figure 1) to alter the curvature (by changing the volume of the liquid placed between the lens 9 and the transducer assembly 1 and 4-5, the curvature of the lens 9 sill be changed in order to acquire the required focus; Column 3, Lines 18-23) of the lens (9; Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Rohwedder’s lens and change of an amount of liquid between the lens and the transducer implemented as Le Calvez and 

Regarding claim 3, the combination of Le Calvez, Saito and Rohwedder teach wherein changing the amount of the at least one fluid (Column 3, Lines 18-23: Rohwedder) results in a lower pressure between the lens (9; Figure 1: Rohwedder) and the transducer assembly (1 and 4-5; Figure 1: Rohwedder) than an exterior of the variable focus lens assembly (the change in volume of fluid can be done by removing fluid; if the fluid is removed, then a vacuum is formed; where the vacuum will have a pressure lower than the atmospheric pressure surrounding the variable focus lens assembly; Column 3, Lines 18-23: Rohwedder).

Regarding claim 4, the combination of Le Calvez, Saito and Rohwedder teach wherein changing the amount of the at least one fluid (Column 3, Lines 18-23: Rohwedder)  between the lens (9; Figure 1: Rohwedder) and the transducer assembly (1 and 4-5; Figure 1: Rohwedder) effects a change in a volume (Column 3, Lines 18-23: Rohwedder) between the lens and the transducer (the change in amount of liquid 

Regarding claim 5, the combination of Le Calvez, Saito and Rohwedder teach wherein the lens (9; Figure 1: Rohwedder) is a flexible lens (Column 3, Lines 9-27: Rohwedder), the transducer assembly (1 and 4-5; Figure 1: Rohwedder) further comprises a matching layer (6; Figure 1: Rohwedder), and the at least one fluid (Column 3, Lines 18-23: Rohwedder) comprises pressure compensation fluid (Column 3, Lines 18-23: Rohwedder), the method further comprising changing an amount of the pressure compensation fluid (Column 3, Lines 18-23: Rohwedder) between the lens (9: Rohwedder) and the matching layer (6: Rohwedder).

Regarding claim 12, the combination of Le Calvez and Saito teach wherein the variable focus lens assembly (100; Figure 3; [0073, 0077-0078 and 0080-0081]; Saito) further comprises a transducer assembly (110 and 130; Figure 3: Saito) including a transducer (110; Figure 3: Saito) configured to generate the ultrasonic beam ([0075 and 0077]: Saito), wherein the variable focus lens assembly (100; Figure 3; [0073, 0077-0078 and 0080-0081]; Saito) is configured to modify the focal parameter ([0078, 0081 and 0090-0094]), and altering the curvature (curvature radius of element 120 is changed; [0090-0094]: Saito) of the lens (120: Saito).

	The combination of Le Calvez and Saito teach the modification of the focal parameter and altering the curvature of the lens but does not expressly teach changing 

	However, Rohwedder teaches changing an amount of at least one fluid (Column 3, Lines 18-23) between the lens (9; Figure 1) and the transducer assembly (1 and 4-5; Figure 1) to alter the curvature (by changing the volume of the liquid placed between the lens 9 and the transducer assembly 1 and 4-5, the curvature of the lens 9 sill be changed in order to acquire the required focus; Column 3, Lines 18-23) of the lens (9; Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Rohwedder’s lens and change of an amount of liquid between the lens and the transducer implemented as Le Calvez and Saito’s variable focus lens assembly in order still acquire a required ultrasonic beam focusing through the to use a lens assembly which does not require electrical power/voltage/energy to alter the curvature of the lens, this will reduce the overall consumption of energy by the system for it to operate making the system more efficient; the curvature of Saito’s lens can only be altered through the use of electrical energy but Rohwedder’s teaching of changing fluid volume can be done manually in the worst case scenario; thus further increasing the reliability of the ultrasonic system.

Regarding claim 13, the combination of Le Calvez, Saito and Rohwedder teach wherein the variable focus lens assembly (30; Figure 1: Rohwedder) is configured to change the amount of the at least one fluid (Column 3, Lines 18-23: Rohwedder) to 

Regarding claim 14, the combination of Le Calvez, Saito and Rohwedder teach wherein the variable focus lens assembly (30; Figure 1: Rohwedder) is configured to change the amount of the at least one fluid (Column 3, Lines 18-23: Rohwedder)  between the lens (9; Figure 1: Rohwedder) and the transducer assembly (1 and 4-5; Figure 1: Rohwedder) to effect a change in a volume (Column 3, Lines 18-23: Rohwedder) between the lens and the transducer (the change in amount of liquid between the lens 9 and the transducer 1 will result in a change in volume between the lens 9 and the transducer 1; Column 3, Lines 18-23: Rohwedder).

Regarding claim 15, the combination of Le Calvez, Saito and Rohwedder teach wherein the lens (9; Figure 1: Rohwedder) is a flexible lens (Column 3, Lines 9-27: Rohwedder), the transducer assembly (1 and 4-5; Figure 1: Rohwedder) further comprises a matching layer (6; Figure 1: Rohwedder), and the at least one fluid (Column 3, Lines 18-23: Rohwedder) comprises pressure compensation fluid (Column 3, Lines 18-23: Rohwedder), the method further comprising changing an amount of the 

	Regarding claim 16, the combination of Le Calvez, Saito and Rohwedder teach wherein the apparatus (30; Figure 1: Rohwedder) is configured to modify the focal parameter (the change of the shape of the lens 9 due to the change in amount of the volume of liquid will lead to focusing of the ultrasonic beam; where the focusing, will alter/change the focal distance of the ultrasonic beam; Column 3, Lines 18-23: Rohwedder) by changing the amount of the at least one fluid (Column 3, Lines 18-23: Rohwedder) between the lens (9: Rohwedder) and the matching layer (6; Rohwedder).

Allowable Subject Matter
Claims 8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8 and 19, the combination of Le Calvez, Saito and  D’Angelo teach the adjusting the focus for he ultrasonic beam in dependence of the an environmental condition.
In claim 8, the specific limitations of "identifying at least one focal parameter corresponding to the environmental condition; ACU4-60740-USC-28-adjusting the variable focus lens assembly to modify a lens focal parameter responsive to the identified at least one focal parameter; and generating the ultrasonic beam after the adjusting" in combination 

In claim 19, the specific limitations of "identify at least one focal parameter value corresponding to the environmental condition; adjust the variable focus lens assembly to modify a focal parameter responsive to the identified at least one focal parameter value; and generate the ultrasonic beam after the adjusting" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856